DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect filed on 04/15/2022 have been considered but they are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 6, third paragraph, L. 6-9, page 7, first paragraph, L2-3, applicant argued that Applicant's position that the equivalent feature of the display are in Lunnemann is the vehicle side display device claimed; not the display element itself…Lunnemann does not mention a pixel density of the vehicle-side display device, in nor does it teach or suggest utilizing a pixel density any calculation… it cannot thus be concluded that Lunnemann teaches or suggests using any information relating to the pixel density of the vehicle-side display device”.
The examiner respectfully disagrees with Applicant’s argument and cannot concur. As applicant explained that “the pixel density of the display area is the number of physical pixels of the display screen…” (page 6, L 5-7). Applicant also admitted that Lunneman teaches “the density independent pixel number of the display element might be the number of density-independent pixels in vertical and horizontal directions i.e. the height and width of the display element” (page 6, L 12-14), “the density independent pixel number is independent of dot density of the display device and the size of a density-independent pixel is imaginary” (page 6, L15-17), “the absolute pixel number
may be calculated using Equation 1…in this example 160…i.e the number of pixels…(page 6, L20-23), “Lunnemann discloses calculating an absolute pixel number
using a density-independent pixel number, a process which is disclosed as being independent of dot density of the display device (see paragraph 20)” (page 6, L28-30), “Lunnemann relates to the vehicle-side display device (where the image is to be displayed)…i.e. the physical width and height of the image area e.g. in mm or pixels, is conveyed” (page 6, L31-33). Examiner believes that Lunneman’s reference is consistency with application’s statement about “pixel density” above. In Contrary to applicant’s argument that “Lunnemann does not mention a pixel density (see page 6, L 12-14, L15-17),…nor does it teach utilizing a pixel density any calculation”(see page 6, , L20-23) and “it cannot thus be concluded that Lunnemann teaches using any information relating to the pixel density (see page 6, page 6, L20-23, L31-33).
	In Remark page 7, second paragraph, L. 6-8, applicant argued that the Office Action appears to refer to the absolute pixel number of the display element… To reiterate, Lunnemann thus does not disclose "detecting the pixel density of the display area” recite in claim 18.
The examiner respectfully disagrees with Applicant’s argument and cannot concur. In fact, in paragraph,  [0020] Lunneman discloses  “display elements are able to be displayed on these display devices. For example, a dot-density-independent pixel may be defined as the size of an area of an imaginary pixel, the size of the area itself in turn being able to be defined and used as comparison value” and [0024] “the absolute pixel number is determined as a function of the density-independent pixel number” Lunnemann teaches detecting (determining) the pixel density of the display area (display elements as dot-densitiy-independent pixels); 
In Remark page 8, fourth paragraph, applicant argued that “Harnish does not disclose that the respective sizes of the standard resolution image and high-resolution image are different”…Harnish thus does not disclose (1) "the image being stored on a server in a plurality of versions, each version of the image having a respective image size"
The examiner respectfully disagrees with Applicant’s argument and cannot concur. In fact, in Fig. 2, Harnish discloses the respective the standard resolution image and high resolution image are different corresponding to the respective sizes.
  Standard resolution                                           Mixed Resolution (High resolution) 2X
1)  Background-size : auto                                     Background-size : 160px auto
     Width: 160 px                                                     Width: 160px
     Height:  90 px                                                    Height:  90 px 
2)  Background-size : auto                                     Background-size : 320px auto
     Width: 60 px                                                       Width: 60  px
     Height: 60 px                                                     Height:  60 px 
There are two different size  1) 160px X 90px  has High resolution background size 160 px auto while 2) 60 px X 60 px has High resolution background size 320 px auto. Therefore, Harnish teaches the respective the standard resolution image and high resolution image are different corresponding to the respective sizes (multiple sizes).
Harnish further discloses Col. 4 L. 65-67 and Col. 5, L 1-5  “The files 105 may all be available in "parent_directory" and may include, for example, portable network graphics (PNG) files "example_image.png", "example_image_ 2x.png", and "another_image.png", HyperText Markup Language (HTML) file "example.html", and CSS file "example. css". It should be understood that the contents of files 105 may differ in one or more respects from one scenario to the next” Harnish teaches the parent directory (of terminal of Lunnemann, taken as server) contains two versions of images, for example, example_image.png and example_image_2x.png.
	In Remark page 9, second paragraph, applicant argued that Harnish does not disclose (3) "determining a first version of the image comprises calculating a desired image dimension by multiplying the pixel density of the display area by the logical dimension of the image area." 
The examiner respectfully disagrees with Applicant’s argument and cannot concur. In fact, in Fig. 2, Harnish discloses the respective the standard resolution image and high resolution image are different corresponding to the respective sizes.
  Standard resolution                                           Mixed Resolution (High resolution) 2X
1)  Background-size : auto                                     Background-size : 160px auto
     Width: 160 px                                                     Width: 160px
     Height:  90 px                                                    Height:  90 px 
As point out in the final office action, Harnish teaches a first version, the logical dimension area (160 x 90), for standard resolution back ground auto and high resolution back ground 160 px auto and the same width  160 px and height 90 px for standard resolution and high resolution (referred as px = pixel density).
Therefore, Harnish teaches  "determining a first version of the image comprises calculating a desired image dimension by multiplying the pixel density of the display area by the logical dimension of the image area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 18-19, 20, 22-23, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable by Lunnemann et al. (U.S. 2016/0246561 A1) in view of Harnish et al. (U.S. 9,134,948 B1). 
Regarding Claims 1-17 (Canceled).
Regarding Claim 18, Lunnemann discloses a method for the display of an image in an image area of a display area, the image area having a logical dimension (Lunnemann, Fig. 1, [0009], “a method for displaying a display element on at least one vehicle-side display device, the display element is displayed, particularly with different sizes” Lunnemann teaches a method for display of image of element on one side (area) of the display device, data for displaying (area) is generated particular with different sizes (logical dimension) and the display area having a pixel density (Lunnemann, [0022] “An absolute pixel number of the display element to be displayed…is determined as a function of the density-independent pixel number and the size information transmitted” display element area has a pixel density, the image being stored on a server in a plurality of display elements, each display element of the image having a respective image size (Lunnemann, [0023] “display elements, whose data for the display are made available by a terminal, are advantageously displayed with a desired size on the vehicle-side display device” Lunnemann teaches the image is available on a terminal (server) in plurality of versions of display elements, each version of display element has a desired size, the method comprising: 
detecting the pixel density of the display area (Lunnemann, [0017] “an adjustment of the display element to be displayed, particularly an adjustment of
a size or display size of the display element to be displayed” and [0024] “the absolute pixel number is determined as a function of the density-independent pixel number” Lunnemann teaches detecting (determining) the pixel density of the display area (display element); 
determining a first display element of the image to request from the server based on the pixel density of the display area, the first version of the image having a first image size (Lunnemann, [0016] [0017] “on the terminal side as a function of the size information transmitted,  particularly an adjustment of a size or display size of the display element to be displayed” and [0020] “a function of the density-independent pixel number, it is possible to ensure that regardless of a size and resolution of different display devices, a dot-density-independent pixel may be defined as the size of an area of an imaginary pixel” determining a first display element is transmitted (as request from server) on terminal based on a dot-density-independent pixel may be defined as the size of an area of an imaginary pixel), wherein determining a first display element of the image comprises ([0017, 0023-0026]) 
requesting the first display element of the image (Lunnemann, Fig. 1,  [0014-0015] “Data for displaying the display element are then transmitted from the terminal to the vehicle” requesting the first display element of the image for transmitting); 
receiving the first display element of the image (Lunnemann, Fig. 1, [0014] “Data for displaying the display element are then transmitted from the terminal to the vehicle, especially to the vehicle-side display device” the first display element of the image is transmitted to the display device); and 
displaying the first display element of the image in the display area (Lunnemann, Fig. 1, [0014] “the control device controlling the vehicle-side display device on the basis of the transmitted data in such a way that the desired display element is displayed) display the first display element on the vehicle-side display device (the display area);  
Lunnemann teaches a desired (physical) image dimension (weight and height information) is transmitted to the terminal (Lunnemann, [0014] [0015]).
However, Lunnemann does not explicitly teach the image being stored on a server a plurality of versions, each version ...
determining a first version of the image, requesting the first version of the image, receiving the first version of the image, displaying the first version of the image;
calculating a desired image dimension by multiplying the pixel density of the display area by the logical dimension of the image area; 
	Harnish teaches determining a first version of the image, requesting the first version of the image, receiving the first version of the image, displaying the first version of the image (Harris, Col. 4, L 3-5 “providing the appropriate version of the image to a user device based on one or more display characteristics of the user device” and L 19-27 “utilize a Device-Pixel-Ratio 20 when determining the appropriate version of an image to send to a user device, if the Device-Pixel-Ratio for a particular user device is determined to be equal to or greater than some predetermined threshold value (e.g., 1, 2, etc.), a high-resolution version of an image may be sent to that user device” Harnish teaches determining a first version of the image (e.g. a high-resolution version) based on the device-pixel-ratio (pixel density) is sent to user device for displaying. 
Harnish further discloses Col. 4 L. 65-67 and Col. 5, L. 1-5 “The files 105 may all be available in "parent_directory" and may include, for example, portable network graphics (PNG) files "example_image.png", "example_image_ 2x.png", and "another_image.png", HyperText Markup Language (HTML) file "example.html", and CSS file "example. css". It should be understood that the contents of files 105 may differ in one or more respects from one scenario to the next” Harnish teaches the parent directory (of terminal of Lunnemann, taken as server) contains two versions of images, for example, example_image.png and example_image_2x.png.
 	calculating a desired image dimension by multiplying the pixel density of the display area by the logical dimension of the image area (Harnish, Col. 5, L 27-35 “Sprite Tool 110 may also be configured to define (e.g., calculate, a total size of the combined image ( e.g., TOTAL_SPRITE_W IDTH in the CSS constant values 210 in the  
example system 200 show in the FIG. 2

    PNG
    media_image1.png
    125
    376
    media_image1.png
    Greyscale

Harnish teaches calculating a desired image dimension by multiply the pixel density of display area by the logical dimension (Width: 160px, height: 90px).
Lunnemann and Harnish are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Lunnemann to combine with calculating a desire image dimension (as taught by Harnish) in order to calculate an image dimension by multiply the pixel density by  the local dimension because Harnish can provide calculating a desired image dimension by multiply the pixel density of display area by the logical dimension (Width: 160px, height: 90px) (Harnish, Fig. 2, Col. 5, L 27-35). Doing so, it may provide the cost to developers for adding and/or removing ( e.g., to/from their website) high-resolution versions of images is significantly lowered. (Harnish, Col. 4, L 15-17).
Regarding Claim 19, Lunnemann as modifier discloses the method according to claim 18, wherein determining a first version of the image to request from the server comprises selecting, from the plurality of versions of the image, a version of the image that has an image size with an image dimension equal to the desired image dimension (Lunnemann, [0031] “size ratio is determined, in the event a ratio of the width to the height of the terminal-side display device is equal to a ratio of the width to the height of the vehicle-side display device” and [0033] “the result is that the display elements displayed on the vehicle-side display device are displayed with a desired size” Lunnemann teaches the image size with a ratio of the width to the height is equal to a desired size.
Regarding Claim 20, Lunnemann as modifier discloses the method according to claim 18, wherein determining a first version of the image to request from the server comprises selecting, from the plurality of versions of the image, a version of the image that has an image size with an image dimension greater than the desired image dimension (Lunnemann, [0031] “size ratio is determined, in the event a ratio of the width to the height of the terminal-side display device is greater than to a ratio of the width to the height of the vehicle-side display device” and [0033] “the result is that the display elements displayed on the vehicle-side display device are displayed with a desired size” Lunnemann teaches the image size with a ratio of the width to the height is greater than to a desired size.
Regarding Claim 22, Lunnemann as modified discloses the method according to claim 20, wherein determining a first version of the image to request from the server comprises selecting, from the plurality of versions of the image, a version of the image that has an image size with an image dimension greater than the desired image dimension by a predefined factor (Lunnemann, [0021] “the size of display elements to be displayed on the terminal side may be predefined as a function of density-independent pixels” and [0031] “size ratio is determined, in the event a ratio of the width to the height of the terminal-side display device is greater than to a ratio of the width to the height of the vehicle-side display device” Lunnemann teaches a version of the image has an image size is greater than the desired image by a predefined factor as a function of density-independent pixels.
Regarding Claim 23, Lunnemann as modified discloses the method according to claim 22, the method comprising calculating the predefined factor as the smaller value of a fixed value and a fraction of the desired image dimension (Lunnemann, [0021] “the size of display elements to be displayed on the terminal side may be predefined as a function of density-independent pixels” and [0027] “the absolute pixel number may be determined according to px=(dp/160) dpi_EF” and [0033] “if the vehicle-side display device is smaller than the terminal-side display device, the display elements displayed on the terminal-side display device are enlarged” Lunnemann teaches calculating the predefine factor (function of density-independent pixels px=(dp/160) dpi_EF) as a smaller value of value of the desired image dimension.
Regarding Claim 26, Lunnemann as modified discloses the method according to claim 18, wherein a user device comprises the display area and determining a first version of the image to request from the server comprises determining a device model and/or device type for the user device and determining a first version of the image to request from the server based on the device model and/or device type (Lunnemann, [0015] “a (physical) width and a (physical) height of the vehicle-side display device may be transmitted to the terminal with the aid of the size information” and [0023] “for the display of display elements, supplied on the terminal side, on a vehicle-side display device, as a rule…be taken into consideration for this minimum size, inter alia, a resolution of the display device of the terminal, a resolution and size of the vehicle-side display device, a size ratio of the display element to the terminal-side display device” Lunnemann teaches determining a device model or device type request the resolution and size of the image is transmitted as the first version of the image.
Regarding Claim 27, Lunnemann as modified discloses the method according to claim 26, wherein determining a first version of the image to request from the server based on the device model and/or device type comprises applying a scaling factor to the desired image dimension, and determining a first version of the image to request from the server based on the scaled desired image dimension (Lunnemann [0014] “the control device controlling the vehicle-side display device on the basis of, or as a function of, the transmitted data in such a way that the desired display element is displayed” and [0024] “the absolute pixel number is determined as a function of the density-independent pixel number, a reference scaling quantity and a resolution/size ratio” Lunnemann teaches the first version of the desired image (the desired display element is displayed) is based on a reference scaling quantity and a resolution/size ratio.
Regarding Claim 30, the method according to claim 18, Lunnemann as modified does not explicitly teach wherein the display area is an area of a display screen and the pixel density is the number of physical pixels of the display area of the display screen that are used to display one logical pixel.  
However, Harnish teaches wherein the display area is an area of a display screen and the pixel density is the number of physical pixels of the display area of the display screen that are used to display one logical pixel (Harnish, 

    PNG
    media_image1.png
    125
    376
    media_image1.png
    Greyscale

Harnish teaches the pixel density is the number of physical pixels of the display area (image background size width: 160px, height: 90px).
Lunnemann and Harnish are combinable see rationale in claim 1.
Claims 21, 24-25, 28-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable by Lunnemann et al. (U.S. 2016/0246561 A1) in view of Harnish et al. (U.S. 9,134,948 B1) and further in view of Brenneman (U.S. 2014/0281926 A1)
Regarding Claim 21, the method according to claim 20, Lunnemann discloses if the image size with a ratio of the width to the height is greater than to a desired size ([0031], [0033]), then adjust the display size of the display element to be display to fit ([0017].
Lunnemann as modified does not explicitly teach wherein displaying the first version of the image in the display area comprises resizing the first version of the image to fit the image area 
Brenneman teaches wherein displaying the first version of the image in the display area comprises resizing the first version of the image to fit the image area (Brenneman, [0029] “the browser may temporarily display a rescaled image by rescaling the existing (already received on the end user/client side) image to fit within the new component size to give the end user” and [0032] “an image of a larger size than those requested by various client browsers such that the server will resize or rescale an existing larger version of the requested image to a smaller version of the requested image to fulfill such requests” Brenneman teaches resizing the first version of the image (larger size) to a smaller size to fit the image area.
Lunnemann, Harnish and Brenneman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Lunnemann to combine with resize the previous version of image area (as taught by Brenneman) in order to resize the first version of the image to fit the image area because Brenneman can provide resizing the first version of the image (larger size) to a smaller size to fit the image area (Brenneman, [0029] [0032]). Doing so, the server may also store multiple versions of the same image in various sizes for more efficient and thus faster scaling and lower computational costs (Brenneman, [0032]).
Regarding Claim 24, Lunnemann as modified discloses the method according to claim 18, wherein the image is displayed in the image area of the display area, and the method comprises: 
determining a change in size of the image area to a new size of the image area (Lunnemann, [0017] “particularly an adjustment of a size or display size of the display element to be displayed, does not take place on the vehicle side, but rather on the terminal side” Lunnemann teaches determining a change (adjust) in size of image area (display size) to a new size of image area; 
However, Lunnemann as modified does not explicitly teach if the new size of the image area is equal to or less than the first image size, resizing the first version of the image to the new size of the image area;
 Brenneman teaches if the new size of the image area is equal to or less than the first image size, resizing the first version of the image to the new size of the image area (Brennmann, [0021] “in FIG. 2. The image 38 displayed is proportionately resized within the resized browser window 36. In the example shown, the image 38 is resized to similarly occupy the width of the resized browser window 36, the automatic resizing or rescaling of the image can be similarly applied to decrease the size of the image” Brennman teaches if the new size of the image area (browser window 36) is smaller than the size of the image 38 (the first version), decrease the size of the image 38 (resizing the first version).
Lunnemann, Harnish and Brenneman are combinable see rationale in claim 21.
Regarding Claim 25, Lunnemann as modified discloses the method according to claim 18, wherein the image is displayed in the image area of the display area, and the method comprises: 
determining a change in size of the image area to a new size of the image area (Lunnemann, [0017] “particularly an adjustment of a size or display size of the display element to be displayed, does not take place on the vehicle side, but rather on the terminal side” Lunnemann teaches determining a change (adjust) in size of image area (display size) to a new size of image area; 
However, Lunnemann as modified does not explicitly teach if the new size of the image area is greater than the first image size, determining a second version of the image to request from the server based on the pixel density of the display area, the second version of the image having a second image size;
Brenneman teaches if the new size of the image area is greater than the first image size, determining a second version of the image to request from the server based on the pixel density of the display area, the second version of the image having a second image size (Brenneman, [0029] “the browser may temporarily display a rescaled image by rescaling the existing (already received on the end user/client side) image to fit within the new component size to give the end user” and [0032] “an image of a larger size than those requested by various client browsers such that the server will resize or rescale an existing larger version of the requested image to a smaller version of the requested image to fulfill such requests” Brenneman teaches resizing the first version of the image having a larger size to a second version of image having a smaller size to fit the image area.
Lunnemann, Harnish and Brenneman are combinable see rationale in claim 21.
Regarding Claim 28, the method according to claim 18, Lunnemann as modified does not explicitly teach wherein the image is processed into the plurality of versions by resizing the image into a plurality of versions of the image that have defined image widths.  
However, Brenneman teaches wherein the image is processed into the plurality of versions by resizing the image into a plurality of versions of the image that have defined image widths (Brennmann, [0022] “When the webpage initially loads in the browser window and/or when the browser window is resized, the JavaScript component can be embedded in a typical webpage and sized according to a fixed or relative size. A relative size may be specified relative to the size of the browser window, e.g., image width equal to 1/2 the width of the browser window” Brenneman teaches resizing image that have defined image widths (load in the browser, image with equal to ½ the width of the browser window).
Lunnemann, Harnish and Brenneman are combinable see rationale in claim 21.
Regarding Claim 29, Lunnemann discloses the method according to claim 28, wherein the image widths are selected based on a determined use-case for the image supplied by a user. 
However, Brenneman teaches wherein the image widths are selected based on a determined use-case for the image supplied by a user (Brenneman, [0025] “At block 52, a user may request a web page using a browser” and [0026] [0027] “when the webpage initially loads in the browser window at block 54, the size of the component may generally be known…The size of the image may be detecting based on a DIV (or browser window size” and [0034] “The server may also transmit the width and height of the original, e.g., largest available, image to the client” Brenneman teaches the image widths are determined based on a browser window size and loaded in the browser window by a user request (user-cases for the image).
Lunnemann, Harnish and Brenneman are combinable see rationale in claim 21.
 Regarding Claim 31, the method according to claim 30, Lunnemann as modified does not explicitly teach wherein the display area is an area of a browser window and the pixel density of the display area is a combination of the pixel density of the display screen and the zoom level of the browser window.  
However, Brenneman teaches wherein the display area is an area of a browser window and the pixel density of the display area is a combination of the pixel density of the display screen and the zoom level of the browser window (Brenneman [0022] “When the webpage initially loads in the browser window and/or when the browser window is resized. Generally, the JavaScript component can be embedded in a typical webpage and sized according to a fixed or relative size. A fixed size may be specified in terms of a fixed number of pixels” and  [0029] “the browser may temporarily display a rescaled image by rescaling the existing (already received on the end user/client side) image to fit within the new component size to give the end user” Brenneman teaches the display area of browser window is combined with the pixel density (a fixed number of pixels) and the zoom level (rescaling) the browser window.
Lunnemann, Harnish and Brenneman are combinable see rationale in claim 21.
Regarding Claim 32, the method according to claim 18, Lunnemann as modified does not explicitly teach wherein if there is no version of the image that matches the desired image dimension, a version of the image that has an image size greater than the desired image dimension is requested from the server and resized downward to fit the image area. 
However Brenneman teaches wherein if there is no version of the image that matches the desired image dimension, a version of the image that has an image size greater than the desired image dimension is requested from the server and resized downward to fit the image area (Brenneman, [0029] “the browser may temporarily display a rescaled image by rescaling the existing (already received on the end user/client side) image to fit within the new component size to give the end user” and [0032] “an image of a larger size than those requested by various client browsers such that the server will resize or rescale an existing larger version of the requested image to a smaller version of the requested image to fulfill such requests” Brenneman teaches resizing the first version of the image having a larger size to a second version of image having a smaller size to fit the image area.
Lunnemann, Harnish and Brenneman are combinable see rationale in claim 21.
Regarding Claim 33, the method according to claim 32, Lunnemann as modified does not explicitly teach wherein the version of the image that has an image size greater than the desired image dimension is larger than the desired image dimension by a predefined amount.  
However Brenneman teaches wherein the version of the image that has an image size greater than the desired image dimension is larger than the desired image dimension by a predefined amount (Brenneman, [0031] “The server may compute the scaled image on the fly or may retrieve the image from a set of precomputed sizes” and [0032] “an image of a larger size than those requested by various client browsers such that the server will resize or rescale an existing larger version of the requested image to a smaller version of the requested image to fulfill such requests” Brenneman teaches the first version of the image may have a larger size than the desired image dimension causes the terminal may retrieve the image from a set of precomputed size from the server.
Lunnemann, Harnish and Brenneman are combinable see rationale in claim 21.
Regarding Claim 34, the method according to claim 33, Lunnemann as modified does not explicitly teach wherein the version of the image that has an image size greater than the desired image dimension is the next largest version of the image that is larger than the desired image dimension added to the predefined amount.
However, Harnish teaches wherein the version of the image that has an image size greater than the desired image dimension is the next largest version of the image that is larger than the desired image dimension added to the predefined amount (Harnish, Col. 2, L 6-9 “wherein the selected image is of a first resolution; determining that another version of the selected image is available, wherein the other version of the selected image is of a second resolution higher than the first resolution” and Col. 7, L 2-7 “where some (but not all) of the images are larger versions of the images. For example, images 505, 510,515, 520, and 525 shown in the example sprite sheet 500 of FIG. 5 are larger versions of images 405,410, 415,420, and 425 shown in the example sprite sheet 400 of FIG. 4” Harnish teaches the version of the image that has an image size greater than the desired image dimension (First version, Fig. 4) is the next largest version of the image (Second version, Fig. 5) added to the predefined amount (higher resolution).
Lunnemann and Harnish are combinable see rationale in claim 1.
Conclusion
6.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        


/SING-WAI WU/Primary Examiner, Art Unit 2611